DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021 has been entered. In response to amendment filed on 2/11/2021, claims 45, 55, 59, 63 are amended, claims 1- 44, 46, 50, 57- 58, 60 and 65- 66 are cancelled. Claims 45, 47- 49, 51- 56, 59, 61- 64 are pending for examinations.
Response to Arguments
Applicant’s arguments with respect to claim(s) 45 and 59 filed on 2/11/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed in the remarks on 2/11/2021 for claims 55 and 63; see page 11, second paragraph have been fully considered but they are not persuasive. Applicant argues, “However, the selection process of Iwai is based on the MME selection policy. Iwai does not teach or suggest that a radio access node is caused to “[select] a local network entity that will take over a responsibility for control plane signaling towards the mobile entity as long as the mobile entity is stationary, and that is only used for mobile entities that are stationary,” and “transmitting a request for relocating the mobile entity to the selected local network entity,” responsive to 
Examiner disagrees and respectfully submits that Iwai does teach or suggest that a radio access node is caused to “[select] a local network entity that will take over a responsibility for control plane signaling towards the mobile entity as long as the mobile entity is stationary, and that is only used for mobile entities that are stationary,” and “transmitting a request for relocating the mobile entity to the selected local network entity,” responsive to determining that the mobile entity has become stationary; Iwai in [0006] teaches about eNB (i.e. radio access node) determines that radio terminal (i.e. mobile entity) is stationary; see lines 1- 7 of [0006]; further refer in the same paragraph about establish a connection between the radio terminal and the network, the base station (eNB) uses a local component (e.g., a local MME component) (i.e. local MME as a local network entity has been selected) when the radio terminal is a stationary device (i.e. responsive to determining and as long as the radio terminal is a stationary device); see lines 9- 12 of [0006].
	Here Iwai teaches transmitting a request for relocating the mobile entity to the selected local network entity, the request including an entity identifier identifying a currently used network entity responsible for control plane signaling towards the mobile entity, and a mobile entity identifier which is used by the currently used network entity (see [0056- 0057]; specifically block 405 to 407 in context with [0006] where it is stated about local MME selection can be performed by base station (eNB)). Here Iwai teaches in [0057] about control procedure regarding context request and bearer request including IP address and MME TEID. But Iwai is silent regarding identity of currently used network entity as well as mobile entity; however Cheng states in [0024] regarding … LOCATION UPDATING REQUEST message may comprise the information concerning the UE identification of the mobile communication device 110 and the current location area (LA-1) of the mobile communication device 110, wherein the UE identification may be the International Mobile Subscriber Identity (IMSI), Temporary Mobile Subscriber Identity (TMSI), Packet-TMSI (P-TMSI), International Mobile Equipment Identity (IMEI), or IMEI and Software Version (IMEISV) of the mobile communication device 110. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Cheng with the teachings of Iwai to make system more effective. Having a mechanism wherein request message comprises identity of currently used network entity as well as mobile entity; greater way resources can be utilized/managed in the communication system.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 45, 52- 53, 59 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai (US Pub. No. 2016/0119830 A1).

	Regarding claim 45, Iwai teaches a method for operating a mobile entity in a cellular network (see Fig. 11, UE/radio terminal as a mobile entity; see Fig. 4), the method comprising:
	Determining that the mobile entity has become stationary within the cellular network (see Fig. 4, #400 UE sends attach request #401 to serving MME; now refer to [0005];… describing that the attach request can have indicator; specifically see last five lines of [0005].. In one example, the attach request includes an indicator indicating whether the radio terminal is a stationary device or not (i.e. hence mobile entity is sending that its status as stationary or not (i.e. determining happens at mobile entity side first about its status))); and
	Responsive to determining, initiating a tracking area update procedure comprising transmitting, to a radio access network of the cellular network, a location update request message (already discussed above about transmitting indicator as an attach request to #121 serving MME; see [0055] i.e. here this #401 can be considered as a location update request message), wherein the location update request message is configured to: indicate that the mobile entity has become stationary (already described above in context with [0005] that attach request message can be used to indicate that mobile entity has become stationary ; further see [0005] ….and establishes a connection between the radio terminal and a network by using a local component associated with the base station (eNB) when (i.e. becoming stationary) the radio terminal is a stationary device..); and cause a radio access node to transfer a control plane signaling entity towards the mobile entity from a currently used network entity to another network entity of the cellular network; here see Fig. 4 because of #401 request its causes a radio access node (i.e. eNB 112 associated with #141; see [0034].. the MME component 141 may perform a location update procedure (i.e., Tracking Area Update (TAU) procedure) for the UE 111…) to transfer a control plane signaling entity towards the mobile entity from a currently used network entity (i.e. #121) to another network entity (i.e. #141 target MME) of the cellular network; 

	Regarding claim 52, Iwai states as per claim 45, wherein the another network entity is located closer to the radio access node to which the mobile entity is currently connected than the currently used network entity; Iwai see [0056] #141 is located closer to #112 see Fig. 1 as well.

	Regarding claim 53, Iwai teaches as per claim 45, wherein the mobile entity determines that is has become mobile when the currently used control plane signaling entity is a local network entity that is only used for mobile entities as long as they are stationary; Iwai states in [0042]… when the mobility of the UE 111 is lower than a threshold, the UE 111 may select an MME having a route cost (or a management range) smaller (or narrower) than that of the MME device 121 as a target MME. For example, the UE 111 may select the MME component 141 associated with the E-UTRAN 110 (e.g., the eNB 112) as a target MME. If the mobility of the UE 111 is high, selecting the MME component 141 associated with the E-UTRAN 110 could lead to frequent changes of MMEs and hence an increase in the number of control signaling processes i.e. mobility of UE is high then selection of #121 is done and #141 is only used for mobile entities as long as they are stationary. 

	Regarding claim 59, Iwai teaches a mobile entity in a cellular network, the mobile entity comprising: processing circuitry; memory containing instructions executable by the processing circuitry whereby the mobile entity is operative to (see Fig. 11, UE/radio terminal as a mobile entity; see Fig. 4):
	Determine that the mobile entity has become stationary within the cellular network (see Fig. 4, #400 UE sends attach request #401 to serving MME; now refer to [0005];… describing that the attach request can have indicator; specifically see last five lines of [0005].. In one example, the attach request includes an indicator indicating whether the radio terminal is a stationary device or not (i.e. hence mobile entity is sending that its status as stationary or not (i.e. determining happens at mobile entity side first about its status))); and
	Responsive to determining, initiating a tracking area update procedure, wherein to initiate the tracking area update procedure, the mobile entity is operative to transmit, to a radio access network of the cellular network, a location update request message configured to: (already discussed above about transmitting indicator as an attach request to #121 serving MME; see [0055] i.e. here this #401 can be considered as a location update request message) indicate that the mobile entity has become stationary (already described above in context with [0005] that attach request message can be used to indicate that mobile entity has become stationary ; further see [0005] ….and establishes a connection between the radio terminal and a when (i.e. becoming stationary) the radio terminal is a stationary device..); and cause a radio access node to transfer a control plane signaling entity towards the mobile entity from a currently used network entity to another network entity of the cellular network; here see Fig. 4 because of #401 request its causes a radio access node (i.e. eNB 112 associated with #141; see [0034].. the MME component 141 may perform a location update procedure (i.e., Tracking Area Update (TAU) procedure) for the UE 111…) to transfer a control plane signaling entity towards the mobile entity from a currently used network entity (i.e. #121) to another network entity (i.e. #141 target MME) of the cellular network; see [0055].. the MME component 141 initiates a control procedure for transferring the mobility management for the UE 111 from the MME device 121 (serving MME) to the MME component 141 (target MME). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Iwai to make system more reliable, greater way reliable communication can be carried out in the communication system; see [0008].

Claims 47- 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwai (US Pub. No. 2016/0119830 A1) in view of Marinier et al. (US Pub. No. 2012/0263145 A1), hereafter Paul.

	Regarding claim 47, Iwai teaches as per claim 45, but fails to state about wherein the determining that the mobile entity has become stationary comprises comparing a predefined parameter stored in the mobile entity to a parameter value rate of change of WTRU position calculated using the LTE positioning method (e.g. used of PRS (i.e. positioning reference signal which is transmitted from network side) reference symbols to determine WTRU position). The rate of change of WTRU position may be compared with a predetermined threshold to determine whether the WTRU is in a low mobility state or high mobility state. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Paul with the teachings of Iwai to make system more effective. Having a mechanism wherein the determining that the mobile entity has become stationary comprises comparing a predefined parameter stored in the mobile entity to a parameter value received from the cellular network; greater way resources usage can be optimized in the communication system.

	Regarding claim 48, Iwai in view of Paul teaches as per claim 47, further Paul states about wherein the mobile entity compares at least one location parameter received from the cellular network to the corresponding previously received location parameter and determines that it has become stationary when the compared location parameter does not change over a defined time period; however Paul states in [0062] regarding the determination of "low mobility state" may be based on the rate of change of WTRU position i.e. defined time period calculated using the LTE positioning method (e.g. used of PRS (i.e. positioning reference signal which is transmitted from network side) reference symbols to determine WTRU position). The rate of change of compared with a predetermined threshold to determine whether the WTRU is in a low mobility state or high mobility state.

Claims 49, 51, 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwai (US Pub. No. 2016/0119830 A1) in view of Andrade et al. (US Pub. No. 2017/0251356 A1), hereafter Dilip.

	Regarding claim 49, Iwai teaches as per claim 45, but silent regards to wherein the determining that the mobile entity has become stationary comprises receiving a network indicator from the cellular network that the mobile entity has become stationary, the mobile entity determining that it has become stationary based on the received network indicator; however Dilip states in Fig. 6 steps 605, 610 about cellular network sends an indicator. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Dilip with the teachings of Iwai to make system more standardized. Having a mechanism wherein the determining that the mobile entity has become stationary comprises receiving a network indicator from the cellular network that the mobile entity has become stationary, the mobile entity determining that it has become stationary based on the received network indicator; greater way standardized approach can be carried out in the communication system.

	Regarding claim 51, Iwai teaches as per claim 45, but fails to teach about the mobile entity determines that is has become stationary in at least one of the following  abstract…. The UE may receive an indicator related to mobility of the UE, and determine, from the received indicator, that the UE has a no-mobility status and/or
comparing at least one location parameter received from the cellular network to a list of location parameter values present in the mobile entity, and when the at least one location parameter received from the network is contained in the list, the mobile entity determines that is has become stationary. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Dilip with the teachings of Iwai to make system more standardized. Having a mechanism wherein the mobile entity determines that is has become stationary in at least one of the following situations: when a trigger is received from the cellular network triggering, at the mobile entity, a step of determining whether it has become stationary; greater way standardized approach can be carried out in the communication system.

	Regarding claim 61, Iwai teaches as per claim 59, but fails to teach about wherein the instructions are such that the mobile entity is operative to determine that is has become stationary in at least one of the following situations: when a trigger is received from the cellular network triggering, at the mobile entity, a step of determining whether it has become stationary; however Dilip teaches in  abstract…. The UE may receive an indicator related to mobility of the UE, and determine, from the received indicator, that the UE has a no-mobility status and/or
.

Claims 54 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai (US Pub. No. 2016/0119830 A1) in view of Shah et al. (US Pub. No. 2016/0187458 A1).

	Regarding claim 54, Iwai teaches as per claim 45, but fails to teach about wherein the determining that the mobile entity has become mobile comprises comparing a location parameter received from the cellular network with the corresponding location parameter present in the mobile entity and when the compared location parameters are not the same, the mobile entity determines that it has become mobile; however Shah teaches in [0121] wherein reference signal as a positioning reference signal (PRS) as location parameter; now refer to [0120] wherein mobile device 102 may determine a difference between a time at which a first reference signal (i.e. previous or stored information), for example, from a first cell, arrives at mobile device 102 and a time at which a second reference signal, for example, from a second cell, arrives at mobile device 102. The difference between the time at which the first signal arrives at mobile device 102 and the time at which the second signal arrives at mobile device 102 may be referred to as a time difference of arrival (TDOA). If the TDOA remains sufficiently constant (i.e. same here), such as varying by less than a threshold amount, over a period of time during which mobile device 102 is sufficiently stationary, mobile device 102 can determine that the network via which the reference signals were transmitted is a synchronous network; further refer to [0197] … determining a position of a mobile device using previously collected crowdsourced assistance data for the synchronous network, a means for determining whether a mobile device is sufficiently stationary for a reference period of time, a means for determining whether a time difference of arrival (TDOA) between a first reference signal and a second reference signal is sufficiently constant over a reference period of time… It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Shah with the teachings of Iwai to make system more effective. Having a mechanisms wherein the determining that the mobile entity has become mobile comprises comparing a location parameter received from the cellular network with the corresponding location parameter present in the mobile entity and when the compared location parameters are not the same, the mobile entity determines that it has become mobile; greater way resources usage can be optimized in the communication system.

	Regarding claim 62, Iwai teaches as per claim 59, but fails to teach about wherein the instructions are such that the mobile entity is further opeartive to determine that the mobile entity has become mobile comprises comparing a location parameter received from the cellular network with the corresponding location parameter present in the mobile entity and when the compared location parameters are not the same, the mobile entity determines that it has become mobile; however Shah teaches in [0121] wherein reference signal as a positioning reference signal (PRS) as location parameter; now refer to [0120] wherein mobile device 102 may determine a difference between a time at which a first reference signal (i.e. previous or stored information), for example, from a first cell, arrives at mobile device 102 and a time at which a second reference signal, for example, from a second cell, arrives at mobile device 102. The difference between the time at which the first signal arrives at mobile device 102 and the time at which the second signal arrives at mobile device 102 may be referred to as a time difference of arrival (TDOA). If the TDOA remains sufficiently constant (i.e. same here), such as varying by less than a threshold amount, over a period of time during which mobile device 102 is sufficiently stationary, mobile device 102 can determine that the network via which the reference signals were transmitted is a synchronous network; further refer to [0197] … determining a position of a mobile device using previously collected crowdsourced assistance data for the synchronous network, a means for determining whether a mobile device is sufficiently stationary for a reference period of time, a means for determining whether a time difference of arrival (TDOA) between a first reference signal and a second reference signal is sufficiently .

Claims 55 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai (US Pub. No. 2016/0119830 A1) in view of Cheng (US Pub. No. 2012/0225670 A1).

	Regarding claim 55, Iwai teaches a method for operating a radio access node in a cellular network, the method comprising, the radio access node:
	determining that a mobile entity connected to the radio access node has become stationary within the cellular network; and responsive to determining that the mobile entity has become stationary: selecting a local network entity that will take over a responsibility for control plane signaling towards the mobile entity as long as the mobile entity is stationary, and that is only used for mobile entities that are stationary (see in [0006] teaches about eNB (i.e. radio access node) determines that radio terminal (i.e. mobile entity) is stationary; see lines 1- 7 of [0006]; further refer in the same paragraph the base station (eNB) uses a local component (e.g., a local MME component) (i.e. local MME as a local network entity has been selected) when the radio terminal is a stationary device (i.e. responsive to determining and as long as the radio terminal is a stationary device); see lines 9- 12 of [0006]);
	transmitting a request for relocating the mobile entity to the selected local network entity, the request including an entity identifier identifying a currently used network entity responsible for control plane signaling towards the mobile entity, and a mobile entity identifier which is used by the currently used network entity (see [0056- 0057]; specifically block 405 to 407 in context with [0006] where it is stated about local MME selection can be performed by base station (eNB)). Here Iwai teaches in [0057] about control procedure regarding context request and bearer request including IP address and MME TEID. But Iwai is silent regarding identity of currently used network entity as well as mobile entity; however Cheng states in [0024] regarding … LOCATION UPDATING REQUEST message may comprise the information concerning the UE identification of the mobile communication device 110 and the current location area (LA-1) of the mobile communication device 110, wherein the UE identification may be the International Mobile Subscriber Identity (IMSI), Temporary Mobile Subscriber Identity (TMSI), Packet-TMSI (P-TMSI), International Mobile Equipment Identity (IMEI), or IMEI and Software Version (IMEISV) of the mobile communication device 110. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Cheng with the teachings of Iwai to make system more effective. Having a 

	Regarding claim 63, Iwai teaches a radio access node in a cellular network, comprising: processing circuitry; memory containing instructions executable by the processing circuitry whereby the radio access node is operative to:
	determine that a mobile entity connected to the radio access node has become stationary within the cellular network; and responsive to determining that the mobile entity has become stationary: select a local network entity that will take over a responsibility for control plane signaling towards the mobile entity as long as the mobile entity is stationary, and that is only used for mobile entities that are stationary (see in [0006] teaches about eNB (i.e. radio access node) determines that radio terminal (i.e. mobile entity) is stationary; see lines 1- 7 of [0006]; further refer in the same paragraph about establish a connection between the radio terminal and the network, the base station (eNB) uses a local component (e.g., a local MME component) (i.e. local MME as a local network entity has been selected) when the radio terminal is a stationary device (i.e. responsive to determining and as long as the radio terminal is a stationary device); see lines 9- 12 of [0006]);
	transmit a request for relocating the mobile entity to the selected local network entity, the request including an entity identifier identifying a currently used network entity responsible for control plane signaling towards the mobile entity, and a mobile entity identifier which is used by the currently used network entity (see [0056- 0057]; specifically block 405 to 407 in context with [0006] where it is stated about local MME selection can be performed by base station (eNB)). Here Iwai teaches in [0057] about control procedure regarding context request and bearer request including IP address and MME TEID. But Iwai is silent regarding identity of currently used network entity as well as mobile entity; however Cheng states in [0024] regarding … LOCATION UPDATING REQUEST message may comprise the information concerning the UE identification of the mobile communication device 110 and the current location area (LA-1) of the mobile communication device 110, wherein the UE identification may be the International Mobile Subscriber Identity (IMSI), Temporary Mobile Subscriber Identity (TMSI), Packet-TMSI (P-TMSI), International Mobile Equipment Identity (IMEI), or IMEI and Software Version (IMEISV) of the mobile communication device 110. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Cheng with the teachings of Iwai to make system more effective. Having a mechanism wherein request message comprises identity of currently used network entity as well as mobile entity; greater way resources can be utilized/managed in the communication system.

Claims 56 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai (US Pub. No. 2016/0119830 A1) in view of Cheng (US Pub. No. 2012/0225670 A1) and in further view of Iwai et al. (US Pub. No. 2015/0215895 A1), hereafter Iwai1.

claim 56, Iwai in view of Cheng teaches as per claim 55, but Iwai fails to state about wherein the determining that the mobile entity has become stationary comprises:
	determining that an amount of time the mobile entity is connected to the radio access node is longer than a predefined threshold; and/or
receiving an indication that the mobile entity has become stationary from the currently used network entity responsible for a control plane signaling towards the mobile entity; however Iwai1 states in [0086] and Fig. 8 regarding ….. the mobility management node 300 may determine whether or not the wireless terminal 100 is in low mobility based on the low-mobility information included in the subscriber data received from the subscriber server 320 . Further alternatively, the mobility management node 300 may determine whether or not the wireless terminal 100 is in low mobility based on a notification from other network node (e.g., the subscriber server 320) that has determined that the wireless terminal 100 is in low mobility. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Iwai1 with the teachings of Iwai in view of Cheng to make system more effective. Having a mechanism wherein receiving an indication that the mobile entity has become stationary from the currently used network entity responsible for a control plane signaling towards the mobile entity; more reliability and resource management can be carried out in the communication system.

	Regarding claim 64, Iwai in view of Cheng teaches as per claim 63, but Iwai fails to state about wherein the instructions are such that the radio access node is operative /or
receive an indication that the mobile entity has become stationary from the currently used network entity responsible for a control plane signaling towards the mobile entity; however Iwai1 states in [0086] and Fig. 8 regarding ….. the mobility management node 300 may determine whether or not the wireless terminal 100 is in low mobility based on the low-mobility information included in the subscriber data received from the subscriber server 320 . Further alternatively, the mobility management node 300 may determine whether or not the wireless terminal 100 is in low mobility based on a notification from other network node (e.g., the subscriber server 320) that has determined that the wireless terminal 100 is in low mobility. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Iwai1 with the teachings of Iwai in view of Cheng to make system more effective. Having a mechanism wherein receiving an indication that the mobile entity has become stationary from the currently used network entity responsible for a control plane signaling towards the mobile entity; more reliability and resource management can be carried out in the communication system.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468